DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Applicant’s amendments filed on 01/12/2022 have been entered.
Claims 1 and 4-21 are currently pending.
Claims 1, 4, 7, and 9 have been amended.
Claims 14-17 have been withdrawn.
Claims 19-21 are new claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-6, 8-13 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 1, the claim recites the foam core extends into the flow channels and substantially fills the flow channels. This limitation is not written in the Specification. Applicant points to the figures, showing the profile view of the drainage plane and foam. However, the profile view does not specifically show the foam core filling the flow channels, as the flow channels cannot not be fully seen from this profile view. 
Claims 4-6, 8-13 and 18 are rejected, due to their dependency on Claim 1.
Claim Rejections - 35 USC § 102
Claim 1, 4-6, 8-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amend (US 2013/0227903).
Regarding Claim 1, Amend teaches a panel comprising a foam core (Fig. 1, Item 14) and a drainage plane (Fig. 1, Item 16). Amend teaches a plurality of pedestals (dimples) that extend outward from the foam core, such that the dimples are convex to the foam core (Fig. 1, Fig. 38) and a plurality of flow channels between the dimples. (Claim 1 of Amend; Fig. 1). Amend teaches the foam core extends and substantially fills the dimples and the flow channels. (Fig. 38). 
Regarding Claim 4, Amend teaches the foam core is molded against the plane, thereby the plane is not glued or fastened to the foam core(Paragraph 0054; Fig. 38). 
Regarding Claim 5, 
Regarding Claim 6, Amend teaches hardboard, a cellulosic material, on a side opposite the side of the drainage plane. (Fig. 1, Item 12; Paragraph 0056).
Regarding Claim 8, Amend teaches both vertical and horizontal moisture pathways. (Fig. 1).
Regarding Claim 9, Amend teaches OSB hardboard, a cellulosic material, on a side opposite the side of the drainage plane. (Fig. 1, Item 12; Paragraph 0056).
Regarding Claim 11, Amend teaches a plurality of dimples, including a plurality of second dimples, that extend toward the foam core (Fig. 1).

Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grant (US 2018/0223530).
Regarding Claim 7, Grant teaches a panel (Abstract) comprising a foam core (Fig. 3, Item 22; Paragraph 0064) and a drainage plane (facer) attached to a side of the foam core (Fig 1, Item 24), where the drain plane comprises a plurality of channels extending outward from the foam core such that the channels are convex to the foam core and a plurality of flow channels between the dimples. (Fig. 1; Paragraph 0068-0069). Grant teaches the facer can be applied using lamination, which does not require separate gluing or fastening. (Paragraph 0067). 
Claim Rejections - 35 USC § 103
Claims 9, 10, 12, and 13 are rejected under 35 U.S.C. 103 for being unpatentable over Amend, in further view of MacAulay (US 2004/0014382) 
Regarding Claim 10 and 13, Amend teaches the moisture resistive layer is directed pressed against the dimples and states any type of moisture-resistive layer is suitable. (Paragraph 0073-0074) 
Amend does not teach the cladding layer is applied directly to dimples or the drainage plane is a reflective film with a plastic coating. 
MacAulay teaches a facer that can be applied to both sides of a foam layer comprising cellulosic layer, polymer layers (plastic coating) and reflective foil/film. (Paragraph 0020). MacAulay teaches this facer improves the moisture and oxygen vapor barriers (resistance) and improved protection to the foam compared to conventional facers. Thus, it would have been obvious to use a multilayer cladding facer of MacAulay as the moisture resistant layer in Amend to further protect the foam.
Regarding Claims 9 and 12, Amend teaches layers can be used to provided support for the foam layer opposite the drainage plane. (Paragraph 0074).
Amend does not specifically teach a cellulosic layer and reflective layer attached to a cellulosic layer opposite the side of the drainage pane. 
MacAulay teaches a facer that can be applied to both sides of a foam layer comprising cellulosic layer, polymer layers and reflective foil. (Paragraph 0020). MacAulay teaches this facer improves the moisture and oxygen vapor barriers (resistance) and improved protection to the foam compared to conventional facers. Thus, it would have been obvious to use a multilayer cladding facer of MacAulay on both sides of the foam of Amend to further protect the foam.

Claim 18 is rejected under 35 U.S.C. 103 for being unpatentable over Amend.
Regarding Claim 18, Amend teaches the drainage plane has a continuous three- dimensional shape. Amend does not teach the drainage plane is formed through embossing. However, this is a process-by-production limitation that does not change the structural result of what Amend teaches. Embossing the plane, as claimed, or pressing the plane, as taught by Amend, would yield the same structural result, a three-dimensional continuous shaped plane.

Claims 19-21 are rejected under 35 U.S.C. 103 for being unpatentable over Grant in view of MacAulay.
Regarding Claim 19-20, Grant does not teach a cellulosic layer and reflective layer is applied to the foam core on the opposite side of the drainage plane. 
MacAulay teaches a facer that can be applied to both sides of a foam layer comprising cellulosic layer, polymer layers and reflective foil. (Paragraph 0020). MacAulay teaches this facer improves the moisture and oxygen vapor barriers (resistance) and improved protection to the foam compared to conventional facers. Thus, it would have been obvious to use a multilayer cladding facer of MacAulay on both sides of the foam of Grant to further protect the foam.
Regarding Claim 21, Grant teaches a plurality of first and second dimples, where a plurality of dimples extend towards the foam core. (Fig. 1).
Response to Arguments
Applicant’s arguments have been fully considered.
Applicant argues that because Grant’s foam is prefabricated and thus adhesives must be used, while claimed invention foams into the drainage plane. This argument is found unpersuasive. Grant teaches that lamination can be used to adhere the facer to the foam and separates lamination from adhesive application (Paragraph 0067). One with ordinary skill in the art recognizes lamination includes joining methods, such as heat bonding or welding. These methods would not be considered separately glued, as gluing requires an additional different compound between the foam and facer. With regard to Grant not teach foaming into the drainage plane to lock in the drain plane, it is noted that this feature is not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358. The examiner can normally be reached Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Zhang/Primary Examiner, Art Unit 1781